Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 06, 2020

The Court of Appeals hereby passes the following order:

A21A0538. MICHAEL CARL BUSHELL v. TERRY BUSHELL.

      Michael Carl Bushell, the defendant in this case, and Terry Bushell, the
plaintiff, were divorced in 2007 pursuant to a final order and decree of divorce. Under
the divorce decree, the defendant was ordered to pay child support to the plaintiff for
the parties’ minor child. In 2019, the plaintiff filed a motion for contempt and
sanctions, claiming that the defendant had failed to pay child support as required. The
trial court issued an order finding the defendant in contempt and ordering him to pay
the arrearage of his child support payments. The defendant then filed this direct
appeal of the trial court’s order. The order, however, is not subject to direct appeal.
      Appeals from orders in domestic relations cases, including orders holding or
declining to hold persons in contempt, must be pursued by discretionary application.
See OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Although OCGA § 5-6-34 (a) (11) permits a direct appeal from child custody rulings
issued in child custody cases, the order at issue in this appeal does not include any
child custody rulings, so it does not fall within the scope of this provision. See Voyles
v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017).
      The defendant’s failure to follow the discretionary appeal procedure deprives
us of jurisdiction over this direct appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/06/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.